Citation Nr: 0303788	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-27 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
dislocated right shoulder, currently assigned a 20 percent 
evaluation.  

2.  Entitlement to an increased rating for residuals of a 
right knee injury (other than degenerative joint disease), 
currently assigned a 10 percent evaluation.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee, for 
the period prior to September 14, 2000.  

4.  Entitlement to an increased rating in excess of 20 
percent for degenerative joint disease of the right knee, for 
the period on and subsequent to September 14, 2000.  

5.  Entitlement to an increased rating for postoperative 
residuals of a neuroma of the right foot, with arthralgia of 
the second, third, and fourth metatarsophalangeal joints, 
currently assigned a 10 percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1980 to July 1983 
and March 1984 to April 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision by the Chicago, Illinois, Regional Office, which 
denied service connection for a gastrointestinal disorder; 
confirmed a 20 percent evaluation for residuals of a 
dislocated right shoulder; confirmed a 10 percent evaluation 
for residuals of a right knee injury; and confirmed a 10 
percent evaluation for postoperative residuals of a neuroma 
of the right foot, with arthralgia of the second, third, and 
fourth metatarsophalangeal joints.  Jurisdiction over the 
case was subsequently transferred to the North Little Rock, 
Arkansas,  Regional Office (RO).  An October 1998 rating 
decision, in part, granted service connection and assigned a 
10 percent evaluation for degenerative joint disease of the 
right knee, effective January 23, 1997.  In March 1999, the 
Board, in part, remanded the case to the RO for additional 
evidentiary development.  A July 1999 RO hearing was held.  
In November 2000, a Travel Board hearing was held before the 
undersigned Board Member.  

In February 2001, the Board remanded the case to the RO for 
additional evidentiary development.  By a September 2002 
rating decision, the RO granted service connection for a 
gastrointestinal disorder (thereby rendering that service 
connection appellate issue moot); and increased the 
evaluation for degenerative joint disease of the right knee 
from 10 percent to 20 percent, effective September 14, 2000.  
Subsequent written statements from appellant's representative 
appear to continue the appeal for an increased rating in 
excess of 20 percent for degenerative joint disease of the 
right knee.  See also AB v. Brown, 6 Vet. App. 35 (1993).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson and 
the aforestated procedural history, the Board has reframed 
the degenerative joint disease of the right knee disability 
rating appellate issue as:  Entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee, for the period prior to September 
14, 2000; and entitlement to an increased rating in excess of 
20 for degenerative joint disease of the right knee, for the 
period on and subsequent to September 14, 2000.  

The Board construes the appellate issues as those delineated 
on the title page of this decision, and will proceed 
accordingly.


FINDINGS OF FACT

1.  The appellant's service-connected right shoulder 
disability (major upper extremity) is manifested primarily by 
complaints of at least a few, recurrent spontaneous 
dislocations of that shoulder per month, which are relocated 
by himself without medical intervention; pain; and limitation 
of motion.  The recent clinical evidence reflects that he is 
able to abduct that arm at least 90 degrees and other right 
shoulder motions are no more than moderately restricted.  
Appellant's moderately restricted right shoulder motion with 
painful movement and associated rather severe functional 
impairment may be reasonably characterized as equivalent to 
frequent right shoulder dislocations with guarding of 
movement at shoulder level.

2.  The clinical evidence does not show that the right 
shoulder is ankylosed, that right shoulder abduction is 
limited to less than shoulder level, that there is 
malunion/nonunion/fibrous union of the right humerus, or that 
there is loss of the right humeral head.  

3.  The appellant's service-connected residuals of a right 
knee injury (other than degenerative joint disease) are 
manifested primarily by pain and subjective complaints of 
knee instability.  The objective clinical evidence reveals no 
ligamentous laxity or instability.  No more than slight 
impairment of that knee (other than degenerative joint 
disease with associated limitation of motion) has been 
demonstrated.

4.  The appellant's service-connected degenerative joint 
disease of the right knee, for the period prior to September 
14, 2000, was manifested primarily by pain, normal knee 
extension, and flexion of that knee limited to no less than 
60 degrees.  

5.  The appellant's service-connected degenerative joint 
disease of the right knee, for the period on and subsequent 
to September 14, 2000, is manifested primarily by pain, knee 
extension lacking 5 degrees, and flexion of that knee limited 
to no less than 50 degrees.  

6.  The appellant's service-connected right foot disability 
is manifested primarily by postoperative residuals of a 
neuroma of the right foot, with moderate foot pain, plantar 
callosities, and complaints of webspace sensory impairment.  
The service-connected right foot disability is more nearly 
equivalent to a moderately severe, but not severe, 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent, but 
no more, for the service-connected residuals of a dislocated 
right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Codes 5201, 5202 (2002)

2.  The criteria for an increased rating in excess of 10 
percent for the service-connected residuals of a right knee 
injury (other than degenerative joint disease) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Code 
5257 (2002).

3.  The criteria for an initial rating in excess of 10 
percent for the service-connected degenerative joint disease 
of the right knee, for the period prior to September 14, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 
4.45, 4.71a, Codes 5010, 5260, 5261 (2002).

4.  The criteria for an increased rating in excess of 20 
percent for the service-connected degenerative joint disease 
of the right knee, for the period on and subsequent to 
September 14, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 
4.10, 4.40, 4.45, 4.71a, Codes 5010, 5260, 5261 (2002).

5.  The criteria for an increased rating of 20 percent, but 
no more, for the service-connected postoperative residuals of 
a neuroma of the right foot, with arthralgia of the second, 
third, and fourth metatarsophalangeal joints, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Codes 5299-5279, 5283, 5284 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West Supp 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed, particularly in 
light of the partial allowance of the right shoulder and foot 
disabilities rating issues on appeal by the Board's decision 
herein.  A comprehensive medical history and detailed 
findings with respect to the service-connected disabilities 
at issue over the years are documented in the medical 
evidence.  There are numerous private and VA medical records 
and VA orthopedic and podiatric examinations have been 
conducted in the 1990's and in 2002.  Said clinical records 
and examinations are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disabilities at issue and provide a clear picture 
of all relevant symptoms and findings.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disabilities in issue than that shown on said VA 
examinations and treatment reports.  In addition, appellant 
was issued an April 1999 Statement of the Case and August and 
December 1999 and September 2002 Supplemental Statements of 
the Case, which included relevant clinical evidence, 
applicable rating criteria, laws and regulations, information 
as to which party could or should obtain evidence, and a 
detailed explanation of the rationale for the adverse rating 
decision.  Additionally, appellant and his spouse testified 
on said appellate issues at RO and Board hearings.  In its 
February 2001 remand, the Board set forth information as to 
the Veterans Claims Assistance Act of 2000 and its 
application and ordered that certain records appellant 
referred to at a recent Board hearing be obtained and another 
VA orthopedic examination be conducted; and said records and 
examination report were subsequently associated with the 
claims folders.  Thus, it is concluded that appellant and his 
representative had sufficient notice of the type of 
information and evidence needed to support said claims.  
Additionally, in an October 2002 written statement, appellant 
indicated that he had no other evidence to submit and wanted 
his appeal expeditiously decided by the Board.  The Board 
concludes it may proceed, as notice as to which party could 
or should obtain which evidence has been sufficiently 
provided and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 


I.  An Increased Rating in Excess of 20 Percent for Residuals 
of a Dislocated Right Shoulder

Appellant's service medical records indicate that he 
apparently fell and injured the right shoulder in 1988.  X-
rays of the right shoulder (with weighted views) were within 
normal limits.  Questionable spontaneous dislocation and 
relocation of the right shoulder was assessed.  In 1989, the 
right shoulder had somewhat increased anterior capsular 
laxity on manual stressing and a positive apprehension test.  

On May 1989 VA examination, appellant's right shoulder 
exhibited 140 degrees' forward flexion; 90 degrees' on both 
abduction and internal rotation, and 80 degrees' external 
rotation.  See Plate I, 38 C.F.R. § 4.71 (2002), which sets 
out as normal ranges of shoulder motion:  Forward elevation 
and abduction each to 180 degrees, and external and internal 
rotation each to 90 degrees.  X-rays of the right shoulder 
were unremarkable.  A June 1989 rating decision granted 
service connection and assigned a 20 percent evaluation for 
status post dislocation of the right (major) shoulder.

A May 1990 VA hospitalization report reveals that appellant 
complained of recurrent right shoulder dislocation, catching, 
and pain; and after being taken to the operating room to 
undergo a Bankhart surgical repair, he refused surgery.  

On July 1990 VA examination, appellant's right shoulder was 
tender to palpation and exhibited 90 degrees' on both forward 
flexion and abduction.  X-rays of the right shoulder were 
essentially unremarkable, except for slight irregularity 
along the superior aspect of the greater tuberosity.

On November 1996 VA orthopedic examination, appellant 
appeared to have restricted motion of the right arm.  The 
examiner remarked that appellant had numerous 
"inconsistencies" on examination accompanied by 
"histrionic emphasis."

On August 1998 VA orthopedic examination, appellant's 
complaints included occasional dislocations of the right 
shoulder which "he simply pushes it back in"; and partial 
dislocations of that shoulder if he lifted 25 pounds in an 
abducted position.  Appellant stated that he was 
ambidextrous, but wrote with his right hand.  The right 
shoulder exhibited approximately 90 degrees' forward flexion 
with pain and guarding; approximately 90 degrees' abduction; 
75 degrees' internal rotation; and approximately 75 degrees' 
external rotation, with pain.  The examiner stated that x-
rays of the right shoulder revealed hyperemia/diminished bone 
density at the rotator cuff attachment and an ovoid body 
between the inferior rim of the glenoid and humeral surgical 
neck.  The examiner remarked that it was difficult to 
determine whether appellant had recurrent dislocation of the 
right shoulder versus partial subluxation; that ranges of 
motion were difficult to evaluate; and that the radiographic 
findings were consistent with the source of right shoulder 
pain.  X-rays of the right shoulder were interpreted by the 
radiologist as normal.  

During a November 2000 Travel Board hearing, at T.15-16, 
appellant and his spouse testified, in essence, that he 
lacked full range of right shoulder motion; and that he did 
not use the right arm "because I had surgery on this elbow 
for one, and it's hard for me to even pick up anything.  One 
thing I use is a 5-pound weight to work out with.  That's all 
I can lift."  It is also significant that they testified 
that his shoulder would "pop out" 3-4 times a month, and 
that he would "push it back into place." 

VA outpatient treatment records reveal that in May 2001, 
appellant reported having worked as a truck driver for 4 
years; that he had requested administrative leave in January 
2001 due to his verbal hostility and threatening towards 
another employee; and that he had returned to work but lost 
his truck driver position because of his psychotropic 
medications.  

On August 2002 VA orthopedic examination, the examiner stated 
that appellant had "inconsistent" pain that appellant 
described as at a level of 5 (apparently on a scale of 1-10); 
and that appellant's complaints included right shoulder 
dislocations during sleep, which he would relocate by self-
traction; pain; and restricted shoulder motion.  He 
reportedly had ceased employment due to "multiple joint 
pains" and inability to obtain gainful employment.  
Clinically, the right shoulder exhibited 90 degrees' 
abduction; 35 degrees' external rotation; and 80 degrees' 
internal rotation.  Shoulder grating on manipulation was 
noted.  X-rays of the right shoulder revealed a cystic area, 
decreased joint space, and a circular free body in the 
posterior inferior pouch.  Diagnoses included residuals of 
right shoulder dislocation with degenerative/traumatic 
arthritis, osteochondrosis, and "[p]artial ankylosis, loss 
of range of motion."  The examiner remarked that the right 
shoulder had "severe changes"; that the significance of 
these changes would underline the fact that appellant was 
experiencing pain and suggest that they are the result of 
recurrent dislocations as appellant described; that the 
prognosis for function in the right shoulder was poor; that 
reconstruction in the future would be indicated; that with 
use, increased pain would result; that with lack of use, 
weakness would result; that there would be an increase in 
functional loss secondary to pain associated with right 
shoulder dislocation or reaching the end-point of possible 
range of motion; and that fatigability and incoordination 
would result.  X-rays of the right shoulder were interpreted 
by the radiologist as normal.  

The RO has rated appellant's service-connected residuals of a 
dislocated right shoulder under Diagnostic Code 5201 based on 
limitation of arm motion.  The Board has considered the 
applicability of all appropriate rating codes in rating said 
service-connected right shoulder disability issue on appeal.  
Diagnostic Code 5201 provides that: A 20 percent evaluation 
may be assigned for limitation of motion of the major arm 
when motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.

Diagnostic Code 5200 provides that:  A 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 40 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 50 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.

Diagnostic Code 5202 provides that: A 20 percent evaluation 
may be assigned for malunion of the humerus of the major 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
30 percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).

Numerous VA examinations in 1989 and the 1990's and a 
November 2000 Travel Board hearing transcript indicate that 
appellant's complaints included right shoulder pain with 
relatively infrequent spontaneous dislocations/subluxations 
with self-relocations without medical intervention.  
Clinically, no more than mildly restricted right shoulder 
motions were indicated.  See Plate I, supra.  However, on 
recent August 2002 VA orthopedic examination, although 
appellant's complaints were similar, clinically the right 
shoulder had grating on manipulation and exhibited 90 
degrees' abduction, 80 degrees' internal rotation, and 35 
degrees' external rotation.  Significantly, the examiner 
opined that appellant's service-connected residuals of a 
dislocated right shoulder were manifested by severe symptoms 
including partial ankylosis, pain, dislocations, and poor 
functional impairment.  

Under Diagnostic Code 5201, the schedular criteria are based 
upon the degree of abduction exhibited.  However, it appears 
that ranges of right shoulder motion on said examinations 
were no more than moderately limited (See Plate I, supra.) 
without ankylosis shown.  Parenthetically, in Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995), a medical dictionary 
definition of ankylosis was cited as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Even assuming that the diagnosed "partial" 
ankylosis on said August 2002 VA orthopedic examination was 
an accurate description, nevertheless favorable or 
unfavorable ankylosis of that shoulder was not clinically 
shown, since abduction was at least to 90 degrees (shoulder 
level) and not limited to 60 degrees or less.  See Diagnostic 
Code 5200.  Additionally, although there is radiographic 
evidence of arthritis and other right shoulder pathology, 
even assuming that service connection was in effect for that 
condition, it is reiterated that there is no clinical 
evidence of favorable or unfavorable ankylosis of the 
scapulohumeral articulation.  Therefore, an evaluation in 
excess of 20 percent for that shoulder disability would not 
be warranted under Diagnostic Code 5200 or 5201.  

Additionally, loss of the head of the humerus, fibrous 
union/nonunion of the humerus, or malunion of the humerus 
with marked deformity has not been clinically shown.  None of 
the radiographic studies has shown fibrous union/nonunion, 
loss of the head of the humerus, or malunion of the humerus 
with marked deformity.  Furthermore, appellant has only 
indicated that he has a few spontaneous 
dislocations/subluxations a month, and that he apparently 
self-relocates the joint without requiring medical 
intervention; and this alleged level of frequency does not 
clearly equate with "frequent" episodes of recurrent 
dislocations of that shoulder.  

However, the Board has also considered the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  The positive 
evidence includes the appellant's clinical complaints and 
findings, which appear somewhat credible as to the 
significant pain experienced with associated moderate 
limitation of overall right shoulder motions, particularly as 
evaluated on said August 2002 VA orthopedic examination.  
With resolution of all reasonable doubt, and considering all 
applicable diagnostic codes and DeLuca, it is the Board's 
opinion that the service-connected right shoulder disability 
more nearly approximates the criteria for a 30 percent 
evaluation, since appellant's moderately restricted right 
shoulder motion with pain and associated functional 
impairment may be reasonably characterized as more nearly 
equivalent to "frequent" right shoulder dislocations with 
guarding of movement at shoulder level.  38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Code 5202; and DeLuca.

However, an evaluation in excess of 30 percent would not be 
warranted, since the clinical evidence does not show that the 
right shoulder is favorably or unfavorably ankylosed, that 
right shoulder abduction is limited to less than shoulder 
level, or that there is nonunion/fibrous union of the right 
humerus, or loss of the right humeral head.  See Codes 5200, 
5201, and 5202.

It is the Board's opinion that appellant's service-connected 
right shoulder musculoskeletal symptoms are adequately 
compensated for by the 30 percent disability evaluation 
herein awarded.  See 38 C.F.R. § 4.14 (2001), which states, 
in pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Thus, the Board concludes that the 30 percent increased 
evaluation herein awarded by the Board for the service-
connected right shoulder disability adequately compensates 
appellant for the degree of functional loss resulting 
therefrom.  The clinical evidence does not show that 
appellant's service-connected right shoulder disability 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  





II.  Entitlement to an Increased Rating in Excess of 10 
Percent for Residuals of a Right Knee Injury (Other than 
Degenerative Joint Disease); Entitlement to an Initial 
Evaluation in Excess of 10 Percent for Degenerative Joint 
Disease of the Right Knee, for the Period Prior to September 
14, 2000; and Entitlement to an Increased Rating in Excess of 
20 Percent for Degenerative Joint Disease of the Right Knee, 
for the Period On and Subsequent to September 14, 2000.

The service medical records reveal that appellant was treated 
for a right knee injury sustained while playing football in 
1987.  An osteochondritis dissecans lesion of the right 
medial femoral condyle was radiographically identified.  

On May 1989 VA examination, appellant's right knee exhibited 
0 degrees' extension and 100 degrees' flexion.  The knee was 
stable.  X-rays of that knee were unremarkable.  A June 1989 
rating decision granted service connection and assigned a 10 
percent evaluation for residuals of a right knee injury.

On July 1990 VA examination, appellant ambulated with a cane 
and favored the right knee and foot.  The right knee 
exhibited 0 degrees' extension and 130 degrees' flexion with 
crepitus.  There was no ligamentous instability.  X-rays of 
that knee were interpreted as normal.

Private clinical records dated in November 1996 included an 
assessment for probable right medial meniscal tear with 
associated early degenerative changes.  On subsequent 
November 1996 VA orthopedic examination, appellant utilized a 
cane and ambulated with a limp favoring the right foot.  He 
flexed the right knee to 60 degrees in a supine position, to 
90 degrees while sitting, and "at even greater angle when 
putting on his shoes."  X-rays of the knee revealed minimal 
degenerative changes at the articular aspect of the patella.  
The examiner remarked that appellant had numerous 
"inconsistencies" on examination accompanied by 
"histrionic emphasis."  The pertinent diagnosis was 
"[h]istory of right knee injury, with motion limited as 
noted."

Private clinical records dated in December 1996 (received in 
January 1997) revealed that appellant underwent right knee 
arthroscopy and debridement of an anterior horn synovial 
cyst, abrasion chondroplasty of the patella, and removal of a 
loose body from that knee.  

On August 1998 VA orthopedic examination, appellant's 
complaints included right knee pain; and occasional 
"catching" resulting in falls.  The right knee exhibited 0 
degrees' extension and 135 degrees' flexion with 
retropatellar grating and pain.  No knee instability on 
testing was indicated.  X-rays of that knee were interpreted 
as showing marked retropatellar spurring and joint 
compartment narrowing.  The pertinent diagnosis was 
"[d]egenerative joint disease, right knee."  

An October 1998 rating decision, in part, granted service 
connection and assigned a 10 percent evaluation for 
degenerative joint disease of the right knee, effective 
January 23, 1997.  

During a July 1999 RO hearing, appellant testified that he 
was employed as a computer-aided draftsman; that he limped 
due to right foot and knee pain; and that he had knee 
instability and utilized a cane.  

On August 1999 VA orthopedic examination, appellant's 
complaints included episodes of right knee "catching", 
instability, and constant severe pain (level 8 on a scale of 
10 as maximum).  He reportedly was a delivery truck 
driver/computer operator.  The right knee exhibited 0 
degrees' extension and 60 degrees' flexion without 
ligamentous instability.  He complained of pain.  

During a November 2000 Travel Board hearing, at T.32-34, 
appellant and his spouse testified, in essence, that his 
right knee symptomatology included instability and restricted 
motion.  

VA outpatient treatment records dated from July 1999 to 
September 2002 reveal that on September 14, 2000, appellant 
had knee pain and a mildly antalgic gait.  He complained of 
constant pain worse with prolonged flexion such as 
experienced while driving his truck.  Movement was slow and 
guarded.  The patellar tendon was very tender.  There was 
full extension and a 15 degree flexion deficit.  All 
movements were painful.  On January 2001 MRI, the right knee 
ligaments were intact; and there were osteoarthritic changes 
and a questionable tear of the lateral meniscus anterior 
horn.  

On August 2002 VA orthopedic examination, appellant's 
complaints included right knee pain at a level of 10 
(apparently on a scale of 10 as maximum); chronic swelling; 
and instability.  He reportedly was unable to drive due to 
knee pain; used a cane; was unable to kneel; and could walk a 
maximum distance of approximately 50 yards before having to 
stop due to pain.  Clinically, he walked with a cane and had 
a right lower extremity limp.  The right knee had effusion.  
The right knee lacked 5 degrees' extension; and effusion with 
patellar pain limited flexion to 50 degrees.  X-rays of the 
right knee revealed patellar spurring and slight femoral 
condyle flattening.  Diagnoses included residuals of right 
knee injury with degenerative joint disease, Grade IV 
patellar chondromalacia, medial meniscal degeneration, and 
osteochondritis.  The examiner remarked that the right knee 
had restricted motion; that with use, increased pain would 
result; that with lack of use, weakness would result; that 
there would be an increase in functional loss secondary to 
pain as a result of joint inflammatory process with effusion; 
and that fatigability and incoordination would result.  X-
rays of the right knee were interpreted by the radiologist as 
unremarkable, except for post-traumatic changes at the 
inferior aspect of the patella.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected right knee 
disability.  Traumatic arthritis, may be rated as 
degenerative arthritis in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which states that arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion for the specific joint or joints involved.  Where, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the codes, a rating of 10 
percent will be assigned for each major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. Part 4, Code 5261.

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee, for the period prior to September 
14, 2000, it is reiterated that an October 1998 rating 
decision, in part, granted service connection and assigned a 
10 percent evaluation for degenerative joint disease of the 
right knee, effective January 23, 1997.  That rating decision 
sheet, in assigning a separate evaluation for arthritis of 
the right knee, referred to a VA General Counsel opinion, VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), which held that a 
claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  See also VA O.G.C. 
Prec. Op. No. 9-98 (August 14, 1998).  In other words, the RO 
granted service connection and rated right knee arthritis 
with limitation of motion separately from the already 
service-connected residuals of a right knee injury, which had 
previously been assigned a 10 percent rating under Diagnostic 
Code 5257 (a Code for rating knee impairment based on 
instability).  

An initial evaluation in excess of 10 percent would not be 
warranted under Diagnostic Code 5260 or 5261 for degenerative 
joint disease of the right knee, for the period prior to 
September 14, 2000, since the clinical evidence, including 
August 1998 and August 1999 VA orthopedic examinations 
reports, revealed normal right knee extension and flexion 
limited to no less than 60 degrees, neither of which met the 
criteria for an initial evaluation in excess of 10 percent 
under Diagnostic Code 5260 or 5261 for that period in 
question.  

An increased rating in excess of 20 percent for degenerative 
joint disease of the right knee, for the period on and 
subsequent to September 14, 2000, would not be warranted, 
since an August 2002 VA orthopedic examination report 
revealed that the right knee lacked only 5 degrees' extension 
and flexion was limited to no less than 50 degrees, neither 
of which meets the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5260 or 5261 for that period in 
question. 

With respect to the issue of entitlement to an increased 
rating in excess of 10 percent for residuals of a right knee 
injury (other than degenerative joint disease), since the 
November 1996, August 1998, August 1999, and August 2002 VA 
orthopedic examinations and other clinical records revealed 
no objective evidence of ligamentous laxity or instability of 
the right knee joint, the criteria for an increased rating in 
excess of 10 percent for that knee would not be warranted 
under Diagnostic Code 5257.  Under Diagnostic Code 5257, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, may be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Although the Board 
has considered appellant's contentions and testimonial 
evidence regarding knee instability, and sophisticated 
diagnostic studies including MRI have shown some pathology of 
the cartilaginous structures and degenerative changes, the 
MRI unequivocally showed normal right knee ligaments.  Thus, 
on this point in controversy as to right knee instability, 
the Board concludes that the negative evidence clearly 
outweighs any positive evidence.  Alternatively, even 
assuming that right knee instability is manifested, it has 
not been clinically shown to be more than slight in degree.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca, which relate to functional loss 
due to pain, weakness or other musculoskeletal pathology, for 
the respective periods in question.  Appellant's testimony 
and clinical complaints appear credible to the extent that 
the right knee exhibited or exhibits painful motion on use.  
However, even assuming that appellant experiences painful 
right knee motion, Diagnostic Code 5003 or 5010 specifically 
encompasses painful motion, since a compensable rating 
thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  Thus, any 
painful right knee motion has been compensated for under the 
compensable ratings assigned by the RO for the respective 
periods in question.  To assign an additional separate rating 
for painful knee motion under 38 C.F.R. §§ 4.10, 4.40, and/or 
4.45, would constitute pyramiding, since it would compensate 
for the same knee pain as associated with the arthritis of 
the knee that the RO has considered in rating said disability 
for the respective periods in question.  See also 38 C.F.R. 
§ 4.14; and Esteban.

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256 for the respective periods in 
question.

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

Thus, the Board concludes that the 10 percent evaluation 
assigned for the residuals of a right knee injury (other than 
degenerative joint disease), the initial 10 percent 
evaluation for degenerative joint disease of the right knee, 
for the period prior to September 14, 2000, and the 20 
percent evaluation for degenerative joint disease of the 
right knee, for the period on and subsequent to September 14, 
2000, adequately compensate appellant for the degree of 
functional loss resulting therefrom for the respective 
periods.  In particular, for the respective periods in 
question, appellant did not clinically manifest any 
significant limitation of knee extension, ligamentous laxity, 
knee joint instability, or more than moderate limitation of 
knee flexion; and he retained the ability to ambulate albeit 
with a cane and a limp.

The clinical evidence does not reflect that the service-
connected left knee disability presented or presents such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against allowance of these 
right knee disability appellate issues, the benefit-of-the-
doubt doctrine is inapplicable, for the aforestated reasons.


III.  An Increased Rating in Excess of 10 Percent for 
Postoperative Residuals of a Neuroma of the Right Foot

Appellant's service medical records indicate that in 1984, he 
reported being a long distance runner since high school.  
Clinically, the plantar right foot was tender at the 3rd 
metatarsal head extending distally to the base of the 
proximal phalange with decreased fat pad thickness.  Loss of 
fat pad secondary to mechanical irritation (running) with 
inflammatory response was assessed.  He subsequently 
underwent surgical excision of a right foot Morton's neuroma 
in 1986.  It was thereafter noted that the surgical procedure 
may have worsened his foot symptoms.  The right foot symptoms 
included pain and tenderness over the 3rd and 4th metatarsal 
heads.  Shortening of the right 2nd metatarsal bone was also 
noted as congenital.  

On May 1989 VA examination, appellant's right foot had a 
healed surgical scar just proximal to the 3rd and 4th digits 
and moderate tenderness over the 2nd, 3rd, and 4th 
metatarsophalangeal joints.  X-rays of that foot were 
unremarkable.  A June 1989 rating decision granted service 
connection and assigned a 10 percent evaluation for 
postoperative residuals of a neuroma of the right foot, with 
arthralgia of the second, third, and fourth 
metatarsophalangeal joints.

On July 1990 VA examination, appellant ambulated with a cane 
and favored the right knee and foot.  There was pain on 
palpation of the metatarsophalangeal joints without swelling.  
The toes of that foot and right ankle had normal range of 
motion without pes planus/cavus deformity.  X-rays of that 
foot were essentially unremarkable, except for apparent 
congenital shortening of the 1st and 2nd metatarsals.

On November 1996 VA orthopedic examination, appellant 
utilized a cane and ambulated with a limp favoring the right 
foot.  Appellant stated that he was unable to rise on his 
toes because of foot pain and groaned considerably to 
illustrate his point.  The examiner remarked that appellant 
had numerous "inconsistencies" on examination accompanied 
by "histrionic emphasis."  X-rays of that foot were 
essentially unremarkable, except for the right 2nd metatarsal 
bone.  The pertinent diagnosis was "[h]istory of right 
Morton's neuroma, status postsurgical excision, healed, 
currently without objective evidence of residual disability" 
and nonadherent post-surgical right foot scarring.  

On August 1998 VA podiatric examination, appellant's 
complaints included right foot pain.  He reportedly was a 
warehouseman.  The right foot had a well-healed, normal scar; 
palpable pain under the 3rd and 4th metatarsal heads; minimal 
fat pad; and palpable pain at the 3rd intermetatarsal space.  
Assessments were Morton's neuroma symptoms at right 3rd 
intermetatarsal space; thin fat pad and metatarsalgia of both 
feet normal for appellant; question of surgical neuroma of 
the right 3rd intermetatarsal space, radiation is quite 
unusual and purely subjective; and possible returned 
sensation from adjacent digital nerves.  

During a July 1999 RO hearing, appellant testified that he 
was employed as a computer-aided draftsman; and that he 
limped due to right foot and knee pain and utilized a cane.  

On July 1999 VA podiatric examination, appellant reportedly 
was a truckdriver and draftsman.  He complained of right 
plantar foot pain.  Clinically, there was a prominent right 
3rd metatarsal head with palpable pain.  The examiner opined 
that this condition was metatarsalgia with its onset several 
months earlier; and that it was unrelated to service or 
previous symptoms.  X-rays of that foot were essentially 
unremarkable.  

During a November 2000 Travel Board hearing, at T.12-13, 
appellant and his spouse testified, in essence, that he 
experienced sharp pain from a bone on the plantar aspect of 
the right foot; and that he utilized a shoe insert.  

VA outpatient treatment records dated from July 1999 to 
September 2002 reveal that in July 1999, appellant had 
bilateral metatarsalgia.  In May 2001, he was described as 
independent in engaging in activities of daily living and 
ambulatory with a cane.  

On August 2002 VA orthopedic examination, appellant's 
complaints included intermittent right foot pain at a level 
of 5 (on a scale of 10 as maximum) with numbness sensation in 
the web space between the 3rd and 4th toes.  He reportedly was 
unable to drive due to knee pain; used a cane; was unable to 
kneel; and could walk a maximum distance of approximately 50 
yards before having to stop due to pain.  Clinically, he 
walked with a cane and had a right lower extremity limp.  The 
right great toe had slight valgus developing at the 
metatarsophalangeal articulation.  The 2nd and 3rd toes had 
some overlap of the tips and the 2nd toe was developing 
hammertoe or slight clawing deformity.  Callosities on the 
plantar aspect of that foot deep to the 4th metatarsal head 
were noted.  Palpation of a well-healed surgical scar between 
the 3rd and 4th toes produced pain described by appellant as a 
sensation of coldness.  X-rays of the right foot revealed 
some overlap of the metatarsal head.  Diagnoses included 
postoperative neuroma of the right foot with overlap of the 
2nd and 3rd toes.  The examiner remarked that the right foot 
neuroma resection residuals included numbness in the web 
space.  Additional foot problems included plantar callosities 
developing with prominence of the overlying 3rd or 4th 
metatarsal head.  It was also noted that overlap of the 2nd 
and 3rd toes metatarsal unit was indicative of a progressive 
loss of function; that with use, increased pain would result; 
that with lack of use, weakness would result; that there were 
increasing right foot symptoms; and that fatigability and 
incoordination would result.  X-rays of the right foot were 
interpreted by the radiologist as unremarkable.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

It appears that the RO has rated the service-connected 
postoperative residuals of a neuroma of the right foot, with 
arthralgia of the second, third, and fourth 
metatarsophalangeal joints, by analogy to metatarsalgia under 
Diagnostic Code 5299-5279.

The Board has considered the applicability of rating the 
service-connected right foot disability by analogy under 
other appropriate diagnostic codes.  It is the Board's 
opinion that appellant's service-connected right foot 
disability may be rated by analogy under Diagnostic Codes 
5299-5279, 5283, or 5284.  Under Code 5279, anterior 
metatarsalgia (Morton's disease), unilateral or bilateral, 
may be assigned a 10 percent evaluation (the maximum 
evaluation assignable under that Code).  

Under Code 5283, moderate malunion or nonunion of the tarsal 
or metatarsal bones may be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe malunion 
or nonunion of the tarsal or metatarsal bones; and a 30 
percent evaluation requires severe malunion or nonunion of 
the tarsal or metatarsal bones.  

Under Code 5284, a 10 percent evaluation may be assigned for 
moderate foot injuries.  A 20 percent evaluation requires 
moderately severe foot injuries; and a 30 percent evaluation 
requires severe foot injuries.  A 40 percent evaluation may 
be assigned for actual loss of use of the foot.

The negative evidence includes the fact that the clinical 
evidence indicates appellant is ambulatory, albeit with a 
limp that apparently is in part due to the right knee 
disability; any right foot pain is intermittent and moderate 
in intensity; and radiographic findings do not show severe 
deformities of the foot structures.  It is reiterated that 
the currently assigned 10 percent evaluation is the maximum 
evaluation assignable under Code 5279 for metatarsalgia.  
However, the positive evidence includes the fact that the 
service-connected right foot disability appears to encompass 
more than merely metatarsalgia, particularly considering the 
recent August 2002 VA orthopedic examination report.  It 
appears that the RO has conceded that metatarsalgia is part 
of the service-connected right foot disability and has not by 
rating action disassociated any other foot symptoms from the 
service-connected neuroma excision residuals.  Also, it 
appears that the examiner who conducted the August 2002 VA 
orthopedic examination included at least numbness of the 
webspace as part of the service-connected neuroma excision 
residuals.  The Board has also considered the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca, which relate to 
functional loss due to pain, weakness or other 
musculoskeletal pathology.  With resolution of all reasonable 
doubt in appellant's favor, it is the Board's opinion that 
the right foot symptomatology, which includes moderate foot 
pain, plantar callosities, complaints of webspace sensory 
impairment, and gait impairment apparently at least in part 
due to that foot, can reasonably be characterized as 
equivalent to a moderately severe foot disability under 
either Code 5283 or 5284.  Therefore, an increased rating of 
20 percent for the service-connected right foot disability is 
warranted.

However, an evaluation in excess of 20 percent for the 
service-connected right foot disability would not be 
warranted, since appellant's foot pain and other right foot 
symptomatology do not appear severe and he remains 
ambulatory.  Additionally, assigning separate ratings for 
other conditions involving the right foot, assuming such 
conditions are part of the service-connected postoperative 
residuals of a neuroma of the right foot, would constitute 
pyramiding, since the right foot involves a small, compact 
anatomical area and appellant clearly has overlapping 
symptomatology from the post-surgical residuals.  See 
Esteban, supra.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected right 
foot disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular schedular standards impractical, for the aforestated 
reasons.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating of 30 percent, but no more, for residuals 
of a dislocated right shoulder and an increased rating of 20 
percent, but no more, for postoperative residuals of a 
neuroma of the right foot, with arthralgia of the second, 
third, and fourth metatarsophalangeal joints, are granted, 
subject to the applicable provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.  

An increased rating in excess of 10 percent for residuals of 
a right knee injury (other than degenerative joint disease), 
an initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, for the period 
prior to September 14, 2000, and an increased rating in 
excess of 20 percent for degenerative joint disease of the 
right knee, for the period on and subsequent to September 14, 
2000, are denied.  To this extent, the appeal is disallowed.  


	                ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

